Title: To John Adams from C. W. F. Dumas, 29 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 29e. Janv. 1781
Monsieur

Dans ma Lettre d’hier il y a une erreur qui doit être redressée. Ce n’est point parce qu’on attend un Courier de Petersbourg, que le Manifeste n’a pas encore été publié, mais parce que les villes d’Amsterdam et de Dort ne sont point contentes de celui qui est dressé, ne le trouvent pas assez fort, et veulent qu’on en fasse un autre. Voilà la seule raison qui a retardé celui-ci; et l’on en fera un autre.
Votre prédiction, Monsieur, d’une convulsion dont l’Angleterre est menacée, pourroit bien s’accomplir plutôt que vous ne pensez. Les grains sont fort chers en Angleterre. Ce qui coûtoit cent, est aujourd’hui à 175. La Livre de pain coûte à Londres 10 pence: on y craint une Révolte.
Probablement la rep. fera dans peu la démarche de demander à la France le secours de ses forces aux Indes orientales. On l’a proposé au St–r, qui l’a approuvé.
Le Courier expédié d’ici à Petersb. pour demander les secours de la Convention, n’est parti qui le 12 de ce mois, ainsi il ne pourra guere être de retour que vers le 20e. du prochain.

On garnit nos côtes contre des descentes qui paroissent peu à craindre à cause des bancs qui les bordent. Vous êtes, Monsieur, à même plus que moi de voir si la même diligence est employée pour l’équipement de la Flotte. Je suis avec le plus vrai respect & attachement Monsieur Votre très-obéissant serviteur

Dumas

